Citation Nr: 1604077	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  07-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of stroke to include right-sided hemiparesis.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder.  

4.  Entitlement to service connection for cervical spine disability.  

5.  Entitlement to service connection for lumbar spine disability.  

6.  Entitlement to service connection for digestive disability.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for right arm/hand disability.  

9.  Entitlement to service connection for right eye cyst.

10.  Entitlement to service connection for right foot disability.  

11.  Entitlement to service connection for blood poisoning.

12.  Entitlement to service connection for chronic fatigue syndrome.

13.  Entitlement to service connection for right shoulder disability.

14.  Entitlement to service connection for right hip disability.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental disability.

16.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of stomach surgery.

17.  Entitlement to specially adapted housing. 

18.  Entitlement to special home adaptation grant. 

19.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

20.  Entitlement to special monthly pension (SMP) based on aid and attendance or by reason of being housebound.  

21.  Entitlement to special monthly compensation (SMC) based on aid and attendance or by reason of being housebound.

22.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.

(The issue of entitlement to VA vocational rehabilitation and employment benefits under 38 U.S.C. Chapter 31 will be the subject of a separate decision.)


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 1991.  Subsequently, the Veteran was a member of the Army National Guard of Maryland from August 1991 to November 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 1999 rating decision (cervical spine disability, lumbar spine disability, digestive disability, stroke, headaches, right arm/hand disability, bilateral hearing loss), a November 2006 rating decision (psychiatric disability), and a January 2011 rating decision (right eye cyst, SMP), by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In this case, the Veteran was originally scheduled for a Central Office hearing in connection with his appeal.  However, the Veteran explained that he was unable to travel to Washington, D.C. for the scheduled hearing.  He was rescheduled for a video conference hearing at the St. Petersburg, Florida RO.  Again, he stated that he was unable to travel to the RO for the hearing.  Accordingly, he waived his right to appear for a hearing.  The hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

As explained by the Board in a July 2010 decision, while the issues of whether new and material evidence had been received to reopen claims of entitlement to service connection for cervical spine disability, service connection for lumbar spine disability, service connection for residuals of a stroke, service connection for headaches, and service connection for right arm/hand disability, were adjudicated by a November 2006 rating decision, the aforementioned issues, to include the issue of entitlement to service connection for bilateral hearing loss, were pending from a November 1999 rating decision that was perfected for appeal, but not adjudicated by the Board.  Accordingly, the July 2010 Board decision determined that the November 1999 rating decision was the proper rating decision on appeal as to the issues of entitlement to service connection for cervical spine disability, service connection for lumbar spine disability, service connection for residuals of a stroke, service connection for headaches, service connection for right arm/hand disability, and service connection for bilateral hearing loss.  

The issue of entitlement to eligibility for VA vocational rehabilitation and employment benefits under 38 U.S.C. Chapter 31 is the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, (providing that because they differ from other issues so greatly, separate decisions shall be issued in vocational rehabilitation cases in order to produce more understandable decision documents).

The issue of entitlement to a clothing allowance has been raised by the record.  The Board finds that the record does not reflect that the issue has been adjudicated by the AOJ.  Accordingly, the issue is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Review of the record shows that the Veteran has a pending claim for disability benefits with the Social Security Administration (SSA).  The AOJ previously requested SSA records in March 2014 and received a response that the records were unavailable.  However, evidence associated with the claims folder since that time, including a copy of an April 2015 SSA decision, reflects that the Veteran had a pending claim with SSA.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  The relevance of the documents cannot be known with certainty before they are obtained.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, records in the custody of SSA may be beneficial to the Board in adjudicating the issues on appeal.  Based on the circumstances of this case, the Board concludes that the AOJ must make another request to obtain records from SSA.

In August 2015 correspondence, the Veteran stated that he has not received VA medical treatment in the last 18 months.  However, in previous statements, the Veteran reported ongoing VA medical treatment.  In order to ensure that all relevant medical treatment records are associated with the claims folder, updated VA medical treatment records must be requested.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, as the issues on appeal are being remanded for additional development, another request must be made to obtain the Veteran's records from the Army National Guard of Maryland.  

Concerning the claims for service connection for bilateral hearing loss and service connection for psychiatric disability, the Veteran was scheduled for VA medical examinations and did not report for the examinations.  In certain letters, the Veteran requested adjudication of the issues without examinations.  Alternatively, he stated that he lived more than 100 miles from the Bay Pines VA Medical Center (VAMC) and did not have transportation to attend the scheduled VA examinations.  In this respect, the Veteran also requested for VA examinations to be scheduled at the Sebring, Florida Community-Based Outpatient Clinic (CBOC).  If possible, the AOJ should make efforts to schedule VA examinations at the Sebring, Florida CBOC regarding the claims for service connection for bilateral hearing loss and service connection for psychiatric disability.  Such efforts should also be made to schedule a VA examination for his claim for service connection for right eye cyst.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, the Veteran was provided VA examinations with respect to his claims for service connection for cervical spine disability, service connection for lumbar spine disability, and service connection for right arm/hand disability.  A July 2011 VA examiner provided a negative nexus opinion as the etiology of the cervical and lumbar spine disabilities because they existed prior to the Veteran's entry into active service.  An October 2012 VA examiner also continued to provide negative nexus opinions and noted that the cervical and lumbar spine injuries were incurred prior to the Veteran's active service.  In addition, the October 2012 VA examiner provided a negative nexus opinion for the right arm/hand disability because the right arm/hand disability existed prior to entry into active service.  However, cumulatively, the VA examiners did not discuss whether the claimed disabilities clearly and unmistakably existed prior to entry into active service and, if so, whether it is clear and unmistakable that the disability was not permanently aggravated by active service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  The service medical treatment records, to include the August 1987 enlistment report of medical examination and corresponding report of medical history, do not show that the disabilities were noted on entrance into active service.  The Board must remand for adequate medical opinions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was also provided a VA examination in October 2012 with respect to his claims for service connection for residuals of stroke, service connection for headaches, and service connection for digestive disability.  Given that the issues are being remanded for additional development, the Board finds that addendum opinions would be helpful in the adjudication of the issues.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

The Veteran requested SMP on the basis of requiring aid and attendance or by reason of being housebound.  38 U.S.C.A. § 1521(d); 38 C.F.R. §§ 3.351; 3.352.  While a January 2011 VA examiner rendered a negative opinion based on review of the record, the Board finds that attempts should be made to schedule a new examination as new evidence has been added to the record since that time and would be helpful in the adjudication of the issue.  

An April 2013 rating decision denied the issues of entitlement to service connection for right foot disability, entitlement to service connection for blood poisoning, entitlement to service connection for chronic fatigue syndrome, entitlement to service connection for right shoulder disability, entitlement to service connection for right hip disability, entitlement to SMC based on aid and attendance or by reason of being housebound, entitlement to specially adapted housing, entitlement to special home adaptation grant, entitlement to automobile and adaptive equipment or for adaptive equipment only, entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35, and denied the petition to reopen the claim of entitlement to service connection for dental disability.  Within the one-year period from notification of the April 2013 rating decision, VA received many letters from the Veteran, including one statement dated in November 2013 that was entitled "notice of disagreement."  Construed liberally, the Board finds that a notice of disagreement has been received with respect to the issues denied by the April 2013 rating decision.  A SOC has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A SOC must be issued and the Veteran must be advised that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  

A March 2015 rating decision denied the issues of entitlement to eligibility to Dependents Educational Assistance, service connection for tinnitus, service connection for right knee disability, service connection for left knee disability, service connection for chest disability, service connection for cocaine and marijuana abuse, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of stomach surgery, and entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU).  Within the one-year period from notification of the March 2015 rating decision, including a letter dated in January 2016, the Veteran discussed his claim for entitlement to compensation under 38 U.S.C.A. § 1151.  With respect to the other issues denied by the March 2015 rating decision, it does not appear that a notice of disagreement has been received by VA.  A Statement of the Case must be issued with respect to the claim for compensation under 38 U.S.C.A. § 1151 for residuals of stomach surgery.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the April 2013 rating decision as to the issues of entitlement to service connection for right foot disability, entitlement to service connection for blood poisoning, entitlement to service connection for chronic fatigue syndrome, entitlement to service connection for right shoulder disability, entitlement to service connection for right hip disability, entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound, whether new and material evidence has been received to reopen a claim of entitlement to service connection for dental disability, entitlement to specially adapted housing, entitlement to special home adaptation grant, entitlement to automobile and adaptive equipment or for adaptive equipment only, and entitlement to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  Notify the Veteran that to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the issue to the Board for appellate review.

2.  Issue a Statement of the Case with respect to the March 2015 rating decision as to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of stomach surgery.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal, return the issue to the Board for appellate review.

3.  Send the Veteran a notice letter, to include release forms to identify any relevant treatment records that have not already been associated with the record.  The letter should also advise the Veteran regarding his claim for service connection for PTSD, including a stressor statement.

4.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims folder and notify the Veteran accordingly.

5.  Contact the appropriate source and request all records from the Army National Guard of Maryland.  Document the efforts in the claims folder and notify the Veteran of any negative response.

6.  Request updated VA medical treatment records from Bay Pines VAMC and West Palm Beach VAMC and any associated clinics.

7.  Request that an appropriately qualified examiner provide an addendum opinion concerning the etiology of the Veteran's claimed cervical spine disability.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

 a.  Is it clear and unmistakable that a cervical spine disability existed prior to the Veteran's entry into active service?  

b.  If it clearly and unmistakably existed prior to entry, is it clear and unmistakable that the disability was not aggravated by active service? 

c.  If the disability did not clearly and unmistakably exist prior to entry into active service, is it at least as likely as not (50 percent probability or higher) that the disability was incurred in or otherwise related to active service? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for all opinions reached.

8.  Request that an appropriately qualified examiner provide an addendum opinion concerning the etiology of the Veteran's claimed lumbar spine disability.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

 a.  Is it clear and unmistakable that a lumbar spine disability existed prior to the Veteran's entry into active service?

b.  If it clearly and unmistakably existed prior to entry, is it clear and unmistakable that the disability was not aggravated by active service?

c.  If the disability did not clearly and unmistakably exist prior to entry into active service, is it at least as likely as not (50 percent probability or higher) that the disability was incurred in or otherwise related to active service? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for all opinions reached.

9.  Request that an appropriately qualified examiner provide an addendum opinion concerning the etiology of the Veteran's claimed right hand/arm disability.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

 a.  Is it clear and unmistakable that a right arm/hand disability existed prior to the Veteran's entry into active service.  

b.  If it clearly and unmistakably existed prior to entry, is it clear and unmistakable that the disability was not aggravated by active service?

c.  If the disability did not clearly and unmistakably exist prior to entry into active service, is it at least as likely as not (50 percent probability or higher) that the disability was incurred in or otherwise related to active service? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for all opinions reached.

10.  Request an addendum opinion regarding the claim for service connection for residuals of a stroke.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

Is it at least as likely as not (50 percent probability or higher) that the residuals of a stroke were incurred in or otherwise related to active service?

A complete rationale must be provided for all opinions reached.  

11.  Request an addendum opinion regarding the claim for service connection for headaches.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

Is it at least as likely as not (50 percent probability or higher) that the headaches were incurred in or otherwise related to active service?

A complete rationale must be provided for all opinions reached.  

12.  Request an addendum opinion regarding the claim for service connection for digestive disability.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

Is it at least as likely as not (50 percent probability or higher) that any digestive disability was incurred in or otherwise related to active service?

A complete rationale must be provided for all opinions reached.  

13.  If possible, make efforts to schedule the Veteran for a VA examination at the Sebring CBOC as to his claim for service connection for bilateral hearing loss.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

Is it at least as likely as not (50 percent probability or higher) that the claimed bilateral hearing loss disability was incurred in or otherwise related to active service?

A complete rationale must be provided for all opinions reached.  

14.  If possible, make efforts to schedule the Veteran for a VA examination at the Sebring CBOC as to his claim for service connection for psychiatric disability, to include PTSD.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

(a) List all psychiatric diagnoses.

(b) Is it at least as likely as not (50 percent probability or higher) that any psychiatric disability was incurred in or otherwise related to active service?

A complete rationale must be provided for all opinions reached.  

15.  If possible, make efforts to schedule the Veteran for a VA examination at the Sebring CBOC as to his claim for service connection for right eye cyst.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

Is it at least as likely as not (50 percent probability or higher) that the right eye cyst was incurred in or otherwise related to active service?

A complete rationale must be provided for all opinions reached.  
    
16.  If possible, make efforts to schedule the Veteran for a VA examination at the Sebring CBOC as to his claim for SMP by reason of need for aid and attendance of another person.  The claims folder must be made available for review and noted as such in the examination report.  After a review of the claims folder, the examiner is asked to address the following: 

Whether the Veteran is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance, to include discussion of the following factors:  (1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).

The examiner is directed to consider that it is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  

Rationale for all opinions must be included.

17.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




